JUDGE ROBERTSON
delivered the opinion op the court.
As the appellee Summers, as bona fide purchaser for a valuable consideration, held the legal title of Thomas D. Anderson in the sixty-four acres of land which descended from his father, Benedict Anderson, that interest was not liable to the judgment against Thomas and his co-heirs on an action brought after the alienation; the sale of it *424therefore under that judgment, and especially the purchase by Summers himself, did not constitute an eviction under a paramount title, and consequently did not entitle Summers to the judgment rendered in his favor in this action for a misjudged breach of T. D. Anderson’s general Avarranty of title.
Wherefore the judgment is reversed, and the cause remanded for a dismission of the petition.